— Order, Supreme Court, New York County (Carol H. Arber, J.), entered August 22, 1991, which, upon granting of reargument, adhered to its prior order entered May 20, 1991 cancelling appellant’s lien, unanimously modified, on the law, to the extent of reinstating the lien, and otherwise affirmed, without costs.
Appellant’s defective service of the notice of sale, pursuant to Lien Law § 201, does not vitiate its lien (Giordano v Grand Prix Sales, Serv., Restoration Co., 113 Misc 2d 395, 400). Therefore, only the sale and notice of sale, not the lien, should have been deemed invalid by the May 20, 1991 order. We do not decide whether service of the notice was "commercially reasonable” within the meaning of UCC 9-504 (3), since appellant, by virtue of the notice, had expressly subjected its lien to challenge under the Lien Law. Concur — Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.